DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 9-11 and 17 are amended 
Claims 1-24 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Argument
US PGPUB 2018/0121650 by Brown is newly introduced for the rejection of amended Claims 1, 11 and 17.  Applicant’s arguments filed on 01/28/22 have been considered but they moot in view of new ground(s) of rejection. However, the Examiner welcomes any suggestion(s) Applicant may have on moving prosecution forward. The Examiner’s contact information is in the Conclusion of this office action.

Regarding Claim 9, Applicant argues:
Mahashin fails to disclose or suggest at least identifying a type of workload associated with the data object by identifying a pattern of usage of the data object as set forth in claim 1.

In response, the Examiner respectfully submits:
The Mahashin reference is not cited for teaching of the amended limitation of “identifying a type of workload associated with the data object by identifying a pattern of usage of the data object”.

One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Ram reference does disclose “identifying a type of workload associated with the data object (Ram: at least ¶0046; “file type can be determined from the file's filename extension (e.g., .txt, .pdf, .mp3, etc.) or by examining the content (e.g., the first or other bytes) of the file” note: ¶0015 of Specification discloses “Examples of a workload include, but are not limited to, types of word documents (e.g., text documents from particular word processing applications), types of databases (e.g., database files or snapshots), etc.” and ¶0024 of Specification discloses “type of the workload that is associated with the data object based on content of the data object, information from the application, a name of the data object (e.g., the file extension of the data object”).

Ram does not explicitly disclose, but Brown discloses identifying of a type of workload associated with the data object by identifying a pattern of usage of the data object (Brown: at least ¶0086; “identification of the distinct file types accessed by the process according to the defined file access pattern”; note: access pattern as pattern of usage).

Regarding Claim 10, Applicant argues:
Specifically, it has not been shown how Balasubramanian resolves at least the
deficiencies of Ram discussed above with respect to independent claim 1, from which claim 10 depends. In particular, Balasubramanian fails to disclose or suggest at least identifying a type of workload associated with the data object by identifying a pattern of usage of the data object as set forth in claim 1.

In response, the Examiner respectfully submits:
The Balasubramanian reference is not cited for teaching of the amended limitation of “identifying a type of workload associated with the data object by identifying a pattern of usage of the data object”.

One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Again, the Ram reference does disclose “identifying a type of workload associated with the data object (Ram: at least ¶0046; “file type can be determined from the file's filename extension (e.g., .txt, .pdf, .mp3, etc.) or by examining the content (e.g., the first or other bytes) of the file” note: ¶0015 of Specification discloses “Examples of a workload include, but are not limited to, types of word documents (e.g., text documents from particular word processing applications), types of databases (e.g., database files or snapshots), etc.” and ¶0024 of Specification discloses “type of the workload that is associated with the data object may be identified based on content of the data object, information from the application, a name of the data object (e.g., the file extension of the data object”).

Ram does not explicitly disclose, but Brown discloses identifying of a type of workload associated with the data object by identifying a pattern of usage of the data object (Brown: at least ¶0086; “identification of the distinct file types accessed by the process according to the defined file access pattern”; note: access pattern as pattern of usage).

Regarding Claim 10, Applicant further argues:
Balasubramanian does not disclose, or even suggest, analysis of a data object to determine whether it has been encrypted, and deduplication of the same based on the data object not having been decrypted. Balasubramanian deals with an encrypted data file, not with a data object that has not been encrypted. A decrypted data file is not the same as a data object determined not to have been encrypted.

In response, the Examiner respectfully submits:
Balasubramanian clearly teaches “security module 116 is configured to determine if the data file is encrypted” (Balasubramanian: at least Col. 4 Lines 42-44).  This reads on the added limitation of “analyze the data object to determine whether the data object has been encrypted”.
Balasubramanian further teaches “security module 116 then sends a request to security manager 420 for a security key to decrypt the backup file”, “storage system 104 uses the received security key and seed to decrypt the encrypted file” (Balasubramanian: at least Col. 13 Lines 48-50 & 56-58) and “storage system 104 deduplicates the decrypted incoming file” (Balasubramanian: at least Col. 13 Lines 59-61).  This reads on the amended limitation of “perform the deduplication operation based on the data object not having been encrypted” because decrypted data objects are data objects not having been encrypted.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2014/0095439 by Ram in view of US PGPUB 2018/0121650 by Brown.

As to Claim 1, Ram teaches a system comprising: an interface operatively coupled to a storage resource (Ram: at least ¶0020; “backup data is transmitted through a network, data deduplication is performed on the data before transmission of the deduplicated data to the  transmitted to the backup storage”); and a processing device, coupled with the storage resource via the interface (Ram: at least ¶¶0030, 0033; “"computer" shall mean a machine comprising a processor, a memory, and an operating system, capable of interaction with a user or other computer, and shall include without limitation desktop computers, notebook computers, laptop computers, servers, personal digital assistants (PDAs), tablet computers, handheld computers, smart phones, and similar devices that store data” and “the terms "processor" and "central processing unit" or "CPU" are used interchangeably and refer to a device that is able to read a program from a computer memory (e.g., ROM or other computer memory)”), to: receive a data object associated with a request to store the data object at the storage resource (Ram: at least ¶0012; “receive a data source having a file type” and “data source is a file, a filesystem, or a plurality of files”; ¶0020 also discloses “backup data is transmitted through a network” and “data deduplication is performed on the data before transmission of the deduplicated data to the backup storage (e.g., target volume). As such, in some embodiments the method is performed local to the data source. In some embodiments the data deduplication is performed on the data after it is transmitted to the backup storage. Thus, in some embodiments, the method is note: request to transmit backup data and store backup data at backup/target storage);
identify a type of workload associated with the data object (Ram: at least ¶0046; “file type can be determined from the file's filename extension (e.g., .txt, .pdf, .mp3, etc.) or by examining the content (e.g., the first or other bytes) of the file”; ¶0036 further discloses “each file has a size. Each file also has a file type, which is sometimes associated with a file extension”; note: ¶0015 of Specification discloses “Examples of a workload include, but are not limited to, types of word documents (e.g., text documents from particular word processing applications), types of databases (e.g., database files or snapshots), etc.” and ¶0024 of Specification discloses “type of the workload that is associated with the data object may be identified based on content of the data object, information from the application, a name of the data object (e.g., the file extension of the data object”);
determine a size of a data block of the data object based on the identified type of workload (Ram: at least ¶0015; “size S is determined by a file type, e.g., by consulting a table of data block sizes empirically or theoretically determined to be optimal for the particular file type (e.g., a text file, a bitmap image, a ); and perform a deduplication operation for the data object (Ram: at least ¶0020; “data deduplication is performed on the data before transmission of the deduplicated data to the backup storage (e.g., target volume). As such, in some embodiments the method is performed local to the data source. In some embodiments the data deduplication is performed on the data after it is transmitted to the backup storage. Thus, in some embodiments, the method is performed remote from the data source”) based on the determined size of the data block (Ram: at least ¶¶0012, 0014; “receive a data source having a file type” and “block size may vary by data source to provide the most efficient deduplication for the particular data source that is subject to deduplication”; ¶0022 also discloses “… use a data block size that is optimized for the type of data that is being deduplicated”; ¶0045 further discloses “… once determined, subsequent backups use the predetermined optimal block size when the associated type of file is deduplicated and backed up by a backup system”).
Ram does not explicitly disclose, but Brown discloses identify a type of workload associated with the data object is by identifying a pattern of usage of the data object (Brown: at least ¶0086; “identification of the distinct file types accessed by the process according to the defined file access pattern”; note: access pattern as pattern of usage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brown’s feature of identify a type of workload associated with the data object is by identifying a pattern of usage of the data object (Brown: at least ¶0086) with the system disclosed by Ram.
The suggestion/motivation for doing so would have been to “detect file-modifying malware” (Brown: at least ¶0007) that “steals or destroys system resources, data, and private information” (Brown: at least ¶0001).

As to Claim 11, Ram teaches an apparatus comprising: a processing device, operatively coupled with a storage device (Ram: at least ¶¶0030, 0033; “"computer" shall mean a machine comprising a processor, a memory, and an operating system, capable of interaction with a user or other computer, and shall include without limitation desktop computers, notebook computers, laptop computers, servers, personal digital assistants (PDAs), tablet computers, handheld computers, smart phones, and similar devices that store data” and “the terms "processor" and "central processing unit" ), to: receive a request to store a file at the storage device (Ram: at least ¶0012; “receive a data source having a file type” and “data source is a file, a filesystem, or a plurality of files”; ¶0020 also discloses “backup data is transmitted through a network” and “data deduplication is performed on the data before transmission of the deduplicated data to the backup storage (e.g., target volume). As such, in some embodiments the method is performed local to the data source. In some embodiments the data deduplication is performed on the data after it is transmitted to the backup storage. Thus, in some embodiments, the method is performed remote from the data source”; note: request to transmit backup data and store backup data at backup/target storage);
identify an application associated with the file (Ram: at least ¶0046; “file type can be determined from the file's filename extension (e.g., .txt, .pdf, .mp3, etc.) or by examining the content (e.g., the first or other bytes) of the file”; ¶0036 further discloses “each file has a size. Each file also has a file type, which is sometimes associated with a file extension”; note: identify Adobe application corresponding to .pdf, identify text editor corresponding to .txt, identify audio application note 2: ¶0015 of Specification discloses “Examples of a workload include, but are not limited to, types of word documents (e.g., text documents from particular word processing applications), types of databases (e.g., database files or snapshots), etc.” and ¶0024 of Specification discloses “type of the workload that is associated with the data object may be identified based on content of the data object, information from the application, a name of the data object (e.g., the file extension of the data object”) that is from the request to store the file at the storage device (Ram: at least ¶0046; “files from a backup source”; ¶0020 further discloses “backup data is transmitted through a network, data deduplication is performed on the data before transmission of the deduplicated data to the backup storage (e.g., target volume)” and “in some embodiments the data deduplication is performed on the data after it is transmitted to the backup storage”);
determine a size of a data block of the file based on the identified application (Ram: at least ¶0015; “size S is determined by a file type, e.g., by consulting a table of data block sizes empirically or theoretically determined to be optimal for the particular file type (e.g., a text file, a bitmap image, a database, a music file, an executable, etc.” and “examining a byte of the data source or by examining more than a byte of the data source”; ); identify a plurality of data blocks from the file, wherein each of the plurality of data blocks from the file is of the determined size (Ram: at least ¶¶0012, 0015; “… each data block of the plurality of data blocks has a size that is the optimal data block size associated with the file type”; ¶0021 also discloses “generate a data block from a data source, wherein the data block has a beginning byte A, an end byte B, and a size S; compare the data block to a collection of stored data blocks; ¶0054 further discloses “computer files, or a filesystem image, are divided into blocks of a predetermined size and compared for deduplication”); perform a deduplication operation for each of the plurality of data blocks (Ram: at least ¶0051; “deduplication comprises comparing blocks of data to detect duplicates” and “… if the identifiers are identical then the data is identical” and “if the software detects that a given data block already exists, then it replaces that duplicate data block with a link, pointer, handle, or other type of reference to the previously stored data block”; ¶0054 also discloses “computer files, or a filesystem image, are divided into blocks of a predetermined size and compared for deduplication”; ¶0035 further discloses “when a match occurs, the redundant data block is replaced with a small reference that points to the previously stored data block”) of the Ram: at least ¶¶0012, 0015; “… each data block of the plurality of data blocks has a size that is the optimal data block size associated with the file type” and “size S is determined by a file type, e.g., by consulting a table of data block sizes empirically or theoretically determined to be optimal for the particular file type”; ¶0021 also discloses “generate a data block from a data source, wherein the data block has … a size S; compare the data block to a collection of stored data blocks; ¶0054 further discloses “computer files, or a filesystem image, are divided into blocks of a predetermined size and compared for deduplication” and “divide files or filesystems into blocks to recognize duplication”); and store at least a portion of the plurality of data blocks from the file at the storage device based on the deduplication operation (Ram: at least ¶0051; “if the software detects that a given data block already exists, then it replaces that duplicate data block with a link, pointer, handle, or other type of reference to the previously stored data block. Once the data has been deduplicated, upon read back of the file, wherever a link, pointer, handle, or other type of reference to the previously stored data block is found, the system simply replaces the reference with the referenced data block”; ¶0021 also discloses “embodiments that find use in a data backup system in which backup data is transmitted through a network, data deduplication is performed on the data before transmission where “in some embodiments, the system is configured to use a data block size that is optimized for the type of data that is being deduplicated”; ¶0035 further discloses “deduplication improves storage utilization and reduces the number of bytes that is transmitted across a link in a network”).
Ram does not explicitly disclose, but Brown discloses identifying the application associated with the file including identifying a pattern of usage of the data object (Brown: at least ¶0086; “identification of the distinct file types accessed by the process according to the defined file access pattern”; note: access pattern as pattern of usage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brown’s feature of identifying the application associated with the file including identifying a pattern of usage of the data object (Brown: at least ¶0086) with the apparatus disclosed by Ram.
The suggestion/motivation for doing so would have been to “detect file-modifying malware” (Brown: at least ¶0007) that “steals or destroys system resources, data, and private information” (Brown: at least ¶0001).

As to Claim 17, Ram teaches a method comprising: receiving a data object associated with a request to store the data object at a storage resource (Ram: at least ¶0012; “receive a data source having a file type” and “data source is a file, a filesystem, or a plurality of files”; ¶0020 also discloses “backup data is transmitted through a network” and “data deduplication is performed on the data before transmission of the deduplicated data to the backup storage (e.g., target volume). As such, in some embodiments the method is performed local to the data source. In some embodiments the data deduplication is performed on the data after it is transmitted to the backup storage. Thus, in some embodiments, the method is performed remote from the data source”; note: request to transmit backup data and store backup data at backup/target storage);
identifying a type of workload associated with the data object (Ram: at least ¶0046; “file type can be determined from the file's filename extension (e.g., .txt, .pdf, .mp3, etc.) or by examining the content (e.g., the first or other bytes) of the file”; ¶0036 further discloses “each file has a size. Each file also has a file type, which is sometimes associated with a file extension”; note: ¶0015 of Specification discloses “Examples of a workload include, but are not limited to, types of word documents (e.g., text documents from particular word processing applications), based on content of the data object, information from the application, a name of the data object (e.g., the file extension of the data object”);
determining, by a processing device, a size of a data block of the data object based on the identified type of workload (Ram: at least ¶0015; “size S is determined by a file type, e.g., by consulting a table of data block sizes empirically or theoretically determined to be optimal for the particular file type (e.g., a text file, a bitmap image, a database, a music file, an executable, etc.” and “examining a byte of the data source or by examining more than a byte of the data source”; ¶0045 further discloses “determining the optimal block size for different types of files (e.g., a text file, an Adobe portable document file (PDF), an audio file, etc. See, e.g., Table 1)”); and performing a deduplication operation for the data object (Ram: at least ¶0020; “data deduplication is performed on the data before transmission of the deduplicated data to the backup storage (e.g., target volume). As such, in some embodiments the method is performed local to the data source. In some embodiments the data deduplication is performed on the data after it is transmitted to the backup storage. Thus, in some ) based on the determined size of the data block (Ram: at least ¶¶0012, 0014; “receive a data source having a file type” and “block size may vary by data source to provide the most efficient deduplication for the particular data source that is subject to deduplication”; ¶0022 also discloses “… use a data block size that is optimized for the type of data that is being deduplicated”; ¶0045 further discloses “… once determined, subsequent backups use the predetermined optimal block size when the associated type of file is deduplicated and backed up by a backup system”).
Ram does not explicitly disclose, but Brown discloses identifying a type of workload associated with the data object is by identifying a pattern of usage of the data object (Brown: at least ¶0086; “identification of the distinct file types accessed by the process according to the defined file access pattern”; note: access pattern as pattern of usage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brown’s feature of identifying a type of workload associated with the data object is by identifying a pattern of usage of the data object (Brown: at least ¶0086) with the method disclosed by Ram.
Brown: at least ¶0007) that “steals or destroys system resources, data, and private information” (Brown: at least ¶0001).

As to Claim 2, Ram and Brown teach the system of claim 1, wherein to perform the deduplication operation for the data object based on the determined size of the data block, the processing device is further to: identify a plurality of data blocks from the data object, wherein each of the plurality of data blocks is of the determined size (Ram: at least ¶¶0012, 0015; “… each data block of the plurality of data blocks has a size that is the optimal data block size associated with the file type”; ¶0021 also discloses “generate a data block from a data source, wherein the data block has a beginning byte A, an end byte B, and a size S; compare the data block to a collection of stored data blocks; ¶0054 further discloses “computer files, or a filesystem image, are divided into blocks of a predetermined size and compared for deduplication”); and compare the data blocks of the determined size to previously stored data blocks stored at the storage resource (Ram: at least ¶¶0015, 0021; “… compare the data block to a collection of stored data blocks”; ¶0051 further discloses “comparing blocks of data to detect duplicates”; ¶0054 further discloses “computer files, or a filesystem image, are divided into blocks of a predetermined size and compared for deduplication”).

As to Claim 18, Ram and Brown teach the method of claim 17, wherein performing the deduplication operation for the data object based on the determined size of the data block comprises: identifying a plurality of data blocks from the data object, wherein each of the plurality of data blocks is of the determined size (Ram: at least ¶¶0012, 0015; “… each data block of the plurality of data blocks has a size that is the optimal data block size associated with the file type”; ¶0021 also discloses “generate a data block from a data source, wherein the data block has a beginning byte A, an end byte B, and a size S; compare the data block to a collection of stored data blocks; ¶0054 further discloses “computer files, or a filesystem image, are divided into blocks of a predetermined size and compared for deduplication”); and comparing the data blocks of the determined size to previously stored data blocks stored at the storage resource (Ram: at least ¶¶0015, 0021; “… compare the data block to a collection of stored data blocks”; ¶0051 also discloses “comparing blocks of data to detect duplicates”; ¶0054 further discloses “computer files, or a filesystem image, are divided into blocks of a predetermined size and compared for deduplication”). 

As to Claim 3, Ram and Brown teach the system of claim 2, wherein to compare the data blocks of the determined size to the previously stored data blocks stored at the storage resource, the processing device is further to:
Ram: at least ¶0019; “message digests computed from the data blocks are used for comparison” and “computing a first message digest of the data block using a function; computing a second message digest of a data block from the collection of data blocks using the function; and comparing the first message digest with the second message digest”; ¶0051 further discloses “for comparisons, each data block is assigned an identifier (e.g., a message digest) calculated by the backup software, e.g., using a cryptographic hash function (e.g., AES, SHA-0, SHA-1, SHA-2, SHA-3, MD2, MD4, MD5, Skein, BLAKE, JH, Keccak, RadioGat n, COST, HAVAL, PANAMA, Tiger, WHIRLPOOL, RIPEMD, etc.)”);
retrieve a plurality of previous hash values for the previously stored data blocks (Ram: at least ¶0019; “message digests computed from the data blocks are used for comparison” and “computing a first message digest of the data block using a function; computing a second message digest of a data block from the collection of data blocks using the function; and comparing the first message fdigest with the second message digest”; ¶0020 also discloses “data block is a new data block if the data block did not match any data block from the collection of data blocks or the data block is a known data block if the data block matched any data block from the collection of data blocks”; ¶0035 further to the stored copies. When a match occurs, the redundant data block is replaced with a small reference that points to the previously stored data block”); and determine whether the generated hash value matches with any of the previous hash values for the previously stored data blocks (Ram: at least ¶0019; “message digests computed from the data blocks are used for comparison” and comparing the first message digest with the second message digest”; ¶0020 also discloses “data block is a new data block if the data block did not match any data block from the collection of data blocks or the data block is a known data block if the data block matched any data block from the collection of data blocks”; ¶0035 further discloses “chunks of data, e.g., "data blocks" or byte patterns, are generated and stored. As the process continues, other data blocks are compared to the stored copies. When a match occurs, the redundant data block is replaced with a small reference that points to the previously stored data block”; ¶0051 further discloses “comparing blocks of data to detect duplicates. For comparisons, each data block is assigned an identifier” and “… if the identifiers are identical then the data is identical”; note: match from comparison indicates duplicate). 
As to Claim 12, Ram and Brown teach the apparatus of claim 11, wherein to perform the deduplication operation, the processing device is further to: generate a hash value for a particular data block of the plurality of data blocks of the determined size (Ram: at least ¶0019; “message digests computed from the data blocks are used for comparison” and “computing a first message digest of the data block using a function; computing a second message digest of a data block from the collection of data blocks using the function; and comparing the first message digest with the second message digest”; ¶0051 further discloses “for comparisons, each data block is assigned an identifier (e.g., a message digest) calculated by the backup software, e.g., using a cryptographic hash function (e.g., AES, SHA-0, SHA-1, SHA-2, SHA-3, MD2, MD4, MD5, Skein, BLAKE, JH, Keccak, RadioGat n, COST, HAVAL, PANAMA, Tiger, WHIRLPOOL, RIPEMD, etc.)”); retrieve a plurality of previous hash values for data blocks previously stored at the storage device (Ram: at least ¶0019; “message digests computed from the data blocks are used for comparison” and “computing a first message digest of the data block using a function; computing a second message digest of a data block from the collection of data blocks using the function; and comparing the first message digest with the second message digest”; ¶0020 also discloses “data block is a new data block if the data block did not match any data block from the collection of data blocks or the data block is a known data block if the data block matched to the stored copies. When a match occurs, the redundant data block is replaced with a small reference that points to the previously stored data block”); and determine whether the generated hash value matches with any of the previous hash values for the previously stored data blocks (Ram: at least ¶0019; “message digests computed from the data blocks are used for comparison” and comparing the first message digest with the second message digest”; ¶0020 also discloses “data block is a new data block if the data block did not match any data block from the collection of data blocks or the data block is a known data block if the data block matched any data block from the collection of data blocks”; ¶0035 further discloses “chunks of data, e.g., "data blocks" or byte patterns, are generated and stored. As the process continues, other data blocks are compared to the stored copies. When a match occurs, the redundant data block is replaced with a small reference that points to the previously stored data block”; ¶0051 further discloses “comparing blocks of data to detect duplicates. For comparisons, each data block is assigned an identifier” and “… if the identifiers are identical then the data is identical”; note: match from comparison indicates duplicate). 

As to Claim 19, Ram and Brown teach the method of claim 18, wherein comparing the data blocks of the determined size to the previously stored data blocks stored at the storage resource comprises: generating a hash value for a particular data block of the determined size (Ram: at least ¶0019; “message digests computed from the data blocks are used for comparison” and “computing a first message digest of the data block using a function; computing a second message digest of a data block from the collection of data blocks using the function; and comparing the first message digest with the second message digest”; ¶0051 further discloses “for comparisons, each data block is assigned an identifier (e.g., a message digest) calculated by the backup software, e.g., using a cryptographic hash function (e.g., AES, SHA-0, SHA-1, SHA-2, SHA-3, MD2, MD4, MD5, Skein, BLAKE, JH, Keccak, RadioGat n, COST, HAVAL, PANAMA, Tiger, WHIRLPOOL, RIPEMD, etc.)”); retrieving a plurality of previous hash values for the previously stored data blocks (Ram: at least ¶0019; “message digests computed from the data blocks are used for comparison” and “computing a first message digest of the data block using a function; computing a second message digest of a data block from the collection of data blocks using the function; and comparing the first message digest with the second message digest”; ¶0020 also discloses “data block is a new data block if the data block did not match any data block from the collection of data blocks or to the stored copies. When a match occurs, the redundant data block is replaced with a small reference that points to the previously stored data block”); and determining whether the generated hash value matches with any of the previous hash values for the previously stored data blocks (Ram: at least ¶0019; “message digests computed from the data blocks are used for comparison” and comparing the first message digest with the second message digest”; ¶0020 also discloses “data block is a new data block if the data block did not match any data block from the collection of data blocks or the data block is a known data block if the data block matched any data block from the collection of data blocks”; ¶0035 further discloses “chunks of data, e.g., "data blocks" or byte patterns, are generated and stored. As the process continues, other data blocks are compared to the stored copies. When a match occurs, the redundant data block is replaced with a small reference that points to the previously stored data block”; ¶0051 further discloses “comparing blocks of data to detect duplicates. For comparisons, each data block is assigned an identifier” and “… if the identifiers are identical note: match from comparison indicates duplicate). 

As to Claim 4, Ram and Brown teach the system of claim 1, wherein the type of workload is associated with a particular application that has generated or used the data object (Ram: at least ¶¶0045-0046; “different types of files (e.g., a text file, an Adobe portable document file (PDF), an audio file, etc. See, e.g., Table 1” and “file type can be determined from the file's filename extension (e.g., .txt, .pdf, .mp3, etc.)”; ¶0048 further discloses “deduplication software are prepopulated with data blocks corresponding to the generic files for that computer and installation. These include operating system files or anything else included as a standard part of a computer installation on a particular network (e.g., Unix (including, e.g., BSD, GNU, and other official or non-official variants), Linux, Solaris, OpenOffice, iWork, iLife, Microsoft Windows, Microsoft Office, Adobe Creative Suite, Mac OS X, GNOME, etc., including, for example, device drivers, kernel files, development environments (e.g., a compiler), documentation (e.g., man pages, help systems), shells, text editors, applications, etc.).”; note: pdf associated with Adobe application, txt associated with text editor, mp3 associated with audio application). 

As to Claim 13, Ram and Brown teach the apparatus of claim 11, wherein the application corresponds to a particular application that has generated or used the file (Ram: at least ¶¶0045-0046; “different types of files (e.g., a text file, an Adobe portable document file (PDF), an audio file, etc. See, e.g., Table 1” and “file type can be determined from the file's filename extension (e.g., .txt, .pdf, .mp3, etc.)”; ¶0048 further discloses “deduplication software are prepopulated with data blocks corresponding to the generic files for that computer and installation. These include operating system files or anything else included as a standard part of a computer installation on a particular network (e.g., Unix (including, e.g., BSD, GNU, and other official or non-official variants), Linux, Solaris, OpenOffice, iWork, iLife, Microsoft Windows, Microsoft Office, Adobe Creative Suite, Mac OS X, GNOME, etc., including, for example, device drivers, kernel files, development environments (e.g., a compiler), documentation (e.g., man pages, help systems), shells, text editors, applications, etc.).”; note: pdf associated with Adobe application, txt associated with text editor, mp3 associated with audio application). 

As to Claim 20, Ram and Brown teach the method of claim 17, wherein the type of workload is associated with a particular application that has generated or used the Ram: at least ¶¶0045-0046; “different types of files (e.g., a text file, an Adobe portable document file (PDF), an audio file, etc. See, e.g., Table 1” and “file type can be determined from the file's filename extension (e.g., .txt, .pdf, .mp3, etc.)”; ¶0048 further discloses “deduplication software are prepopulated with data blocks corresponding to the generic files for that computer and installation. These include operating system files or anything else included as a standard part of a computer installation on a particular network (e.g., Unix (including, e.g., BSD, GNU, and other official or non-official variants), Linux, Solaris, OpenOffice, iWork, iLife, Microsoft Windows, Microsoft Office, Adobe Creative Suite, Mac OS X, GNOME, etc., including, for example, device drivers, kernel files, development environments (e.g., a compiler), documentation (e.g., man pages, help systems), shells, text editors, applications, etc.).”; note: pdf associated with Adobe application, txt associated with text editor, mp3 associated with audio application).

As to Claim 5, Ram and Brown teach the system of claim 1, wherein to identify the type of workload associated with the data object, the processing device is further to: identify content of the data object (Ram: at least ¶0046; “file type can be determined … by examining the content (e.g., the first or other ); and identify a workload signature from the content of the data object, wherein the type of workload is identified based on the identified workload signature from the content of the data object (Ram: at least ¶¶0008, 0046; “file comprises a plurality of data bytes and the file type is determined by examining a data byte from the plurality of data bytes”).

As to Claim 14, Ram and Brown teach the apparatus of claim 11, wherein to identify the application associated with the file, the processing device is further to: identify content of the file (Ram: at least ¶0045-0046; “file type can be determined … by examining the content (e.g., the first or other bytes) of the file” – examples being text, pdf, audio, etc.; “different types of files (e.g., a text file, an Adobe portable document file (PDF), an audio file, etc. See, e.g., Table 1”; note: pdf file corresponds to Adobe application, txt file corresponds to text editor application, mp3 or audio file corresponds to audio application); and identify a workload signature from the content of the file, wherein the application is identified based on the identified workload signature from the content of the file (Ram: at least ¶¶0008, 0046; “file comprises a plurality of data bytes and the file type is determined by examining a data byte from the plurality of data bytes”).
 
As to Claim 21, Ram and Brown teach the method of claim 17, wherein identifying the type of workload associated with the data object comprises: identifying content of the data object (Ram: at least ¶0046; “file type can be determined … by examining the content (e.g., the first or other bytes) of the file”); and identifying a workload signature from the content of the data object, wherein the type of workload is identified based on the identified workload signature from the content of the data object (Ram: at least ¶¶0008, 0046; “file comprises a plurality of data bytes and the file type is determined by examining a data byte from the plurality of data bytes”). 

As to Claim 6, Ram and Brown teach the system of claim 1, wherein to identify the type of workload associated with the data object, the processing device is further to: identify a file name of the data object (Ram: at least ¶0036; “a "file" is identified by a filename” and “each file also has a file type, which is sometimes associated with a file extension. For example, a file containing the data of a video may be formatted as an MPEG file (sometimes indicated by an .mpg file extension)”; note: ¶0015 of Specification discloses “name of a file corresponding to the data object (e.g., the file extension)”), wherein the identifying of the type of the workload is based on a file extension of the file name of the data object (Ram: at least ¶0046; “file type can be determined from the file's filename extension (e.g., by examining the content (e.g., the first or other bytes) of the file”).

As to Claim 15, Ram and Brown teach the apparatus of claim 11, wherein to identify the application associated with the file, the processing device is further to: identify a name of the file (Ram: at least ¶0036; “a "file" is identified by a filename” and “each file also has a file type, which is sometimes associated with a file extension. For example, a file containing the data of a video may be formatted as an MPEG file (sometimes indicated by an .mpg file extension)”; note: ¶0015 of Specification discloses “name of a file corresponding to the data object (e.g., the file extension)”), wherein the identifying of the application is based on a file extension of the name of the file (Ram: at least ¶¶0045-0046; “different types of files (e.g., a text file, an Adobe portable document file (PDF), an audio file, etc. See, e.g., Table 1” and “file type can be determined from the file's filename extension (e.g., .txt, .pdf, .mp3, etc.) or by examining the content (e.g., the first or other bytes) of the file”; note: Adobe application identified as associated with .pdf, text editor identified as associated with .txt, audio application identified as associated with .mp3). 

As to Claim 22, Ram and Brown teach the method of claim 17, wherein identifying the type of workload associated with the data object comprises: identifying a file name of the data object (Ram: at least ¶0036; “a "file" is identified by a filename” and “each file also has a file type, which is sometimes associated with a file extension. For example, a file containing the data of a video may be formatted as an MPEG file (sometimes indicated by an .mpg file extension)”; note: ¶0015 of Specification discloses “name of a file corresponding to the data object (e.g., the file extension)”), wherein the identifying of the type of the workload is based on a file extension of the file name of the data object (Ram: at least ¶0046; “file type can be determined from the file's filename extension (e.g., .txt, .pdf, .mp3, etc.) or by examining the content (e.g., the first or other bytes) of the file”). 

As to Claim 7, Ram and Brown teach the system of claim 1, wherein to identify the type of workload associated with the data object, wherein the processing device is further to: receive an application hint associated with the data object (Ram: at least ¶0046; “file type can be determined from the file's filename extension (e.g., .txt, .pdf, .mp3, etc.) or by examining the content (e.g., the first or other bytes) of the file”), wherein the application hint corresponds to information of an application that has provided the data object (Ram: at least ¶¶0045-0046; “different types of files (e.g., Adobe portable document file (PDF), an audio file, etc. See, e.g., Table 1” and “file type can be determined from the file's filename extension (e.g., .txt, .pdf, .mp3, etc.)”; note: pdf corresponds to Adobe application, txt corresponds to text editor, mp3 corresponds to audio application), and wherein the identifying of the type of the workload is based on the application hint (Ram: at least ¶0046; “file type can be determined from the file's filename extension (e.g., .txt, .pdf, .mp3, etc.) or by examining the content (e.g., the first or other bytes) of the file”; note: ¶0015 of Specification discloses “… indication of an application that is associated with the data object (e.g., an application hint”). 

As to Claim 16, Ram and Brown teach the apparatus of claim 11, wherein to identify the application associated with the file, the processing device is further to: receive an application hint associated with the file (Ram: at least ¶0046; “file type can be determined from the file's filename extension (e.g., .txt, .pdf, .mp3, etc.) or by examining the content (e.g., the first or other bytes) of the file”), wherein the application hint corresponds to information from the request (Ram: at least ¶¶0045-0046; “different types of files (e.g., a text file, an Adobe portable document file (PDF), an audio file, etc. See, e.g., Table 1” and “file type can be determined from the file's filename extension note: pdf corresponds to Adobe application, txt corresponds to text editor, mp3 corresponds to audio application), and wherein the identifying of the application is based on the application hint (Ram: at least ¶0046; “file type can be determined from the file's filename extension (e.g., .txt, .pdf, .mp3, etc.) or by examining the content (e.g., the first or other bytes) of the file”; note: ¶0015 of Specification discloses “… indication of an application that is associated with the data object (e.g., an application hint”).

As to Claim 24, Ram and Brown teach the method of claim 17, wherein identifying the type of workload associated with the data object comprises: receiving an application hint associated with the data object (Ram: at least ¶0046; “file type can be determined from the file's filename extension (e.g., .txt, .pdf, .mp3, etc.) or by examining the content (e.g., the first or other bytes) of the file”), wherein the application hint corresponds to information of an application that has provided the data object (Ram: at least ¶¶0045-0046; “different types of files (e.g., a text file, an Adobe portable document file (PDF), an audio file, etc. See, e.g., Table 1” and “file type can be determined from the file's filename extension (e.g., .txt, .pdf, .mp3, etc.)”; note: pdf corresponds to Adobe application, txt corresponds to text ), and wherein the identifying of the type of the workload is based on the application hint (Ram: at least ¶0046; “file type can be determined from the file's filename extension (e.g., .txt, .pdf, .mp3, etc.) or by examining the content (e.g., the first or other bytes) of the file”; note: ¶0015 of Specification discloses “… indication of an application that is associated with the data object (e.g., an application hint”). 

As to Claim 8, Ram and Brown teach the system of claim 1, wherein to perform the deduplication operation for the data object based on the determined size of the data block (Ram: at least ¶0022 “… use a data block size that is optimized for the type of data that is being deduplicated”; ¶0045 also discloses “… once determined, subsequent backups use the predetermined optimal block size when the associated type of file is deduplicated and backed up by a backup system”; ¶0054 further discloses “computer files, or a filesystem image, are divided into blocks of a predetermined size and compared for deduplication”), the processing device is further to: perform the deduplication for each portion of the data object (Ram: at least ¶0051; “comparing blocks of data to detect duplicates” and “… if the identifiers are identical then the data is identical”; ¶0054 further discloses “computer files, or a filesystem image, are divided into blocks redundant data block is replaced with a small reference that points to the previously stored data block” and “amount data that is stored or transferred can be greatly reduced”) corresponding to a particular data block of the determined size (Ram: at least ¶¶0012, 0015; “… each data block of the plurality of data blocks has a size that is the optimal data block size associated with the file type”; ¶0021 also discloses “generate a data block from a data source, wherein the data block has a beginning byte A, an end byte B, and a size S; compare the data block to a collection of stored data blocks” and ¶0022 discloses “… use a data block size that is optimized for the type of data that is being deduplicated”).

As to Claim 23, Ram and Brown teach the method of claim 17, wherein performing the deduplication operation for the data object based on the determined size of the data block (Ram: at least ¶0022 “… use a data block size that is optimized for the type of data that is being deduplicated”; ¶0045 also discloses “… once determined, subsequent backups use the predetermined optimal block size when the associated type of file is deduplicated and backed up by a backup system”; ¶0054 further discloses “computer files, or a filesystem image, are divided into blocks of a predetermined size and compared for deduplication”) further comprises: performing the deduplication for each portion of Ram: at least ¶0051; “comparing blocks of data to detect duplicates” and “… if the identifiers are identical then the data is identical”; ¶0054 also discloses “computer files, or a filesystem image, are divided into blocks of a predetermined size and compared for deduplication”; ¶0035 further discloses “when a match occurs, the redundant data block is replaced with a small reference that points to the previously stored data block” and “amount data that is stored or transferred can be greatly reduced”) corresponding to a particular data block of the determined size (Ram: at least ¶¶0012, 0015; “… each data block of the plurality of data blocks has a size that is the optimal data block size associated with the file type”; ¶0021 also discloses “generate a data block from a data source, wherein the data block has a beginning byte A, an end byte B, and a size S; compare the data block to a collection of stored data blocks” and ¶0022 discloses “… use a data block size that is optimized for the type of data that is being deduplicated”). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2014/0095439 by Ram in view of US PGPUB 2018/0121650 by Brown, and further in view of US PGPUB 2006/0008257 by Mahashin et al. (“Mahashin”).

As to Claim 9, Ram and Brown teach the system of claim 1.

Ram and Brown do not explicitly disclose, but Mahashin discloses wherein to identify the type of the workload associated with the data object, the processing device is further to: identify a size of the data object (Mahashin: at least ¶¶0055-0056; “determination is made as to the data type, based upon the file type, file size, or other known criteria”; “smaller files such a image files (e.g., JPEG) or music files (e.g., MP3) … stored on the disk using standard Prior Art clusters” and “if a large video (e.g., MPEG file) or other large data file is to be stored on the disk, the data from such files may then be streamed to the disk and stored as Superclusters as illustrated in step 730”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mahashin’s feature of wherein to identify the type of the workload associated with the data object, the processing device is further to: identify a size of the data object (Mahashin: at least ¶¶0055-0056) with the system disclosed by Ram and Brown.
The suggestion/motivation for doing so would have been to “provides a unique way of addressing an HDD, which allows for faster reads and writes to the drive in a manner that is still backward compatible with prior operating systems” (Mahashin: at least ¶0023; ¶0024 also discloses “no seeks on the HDD to a FAT are required” and ¶0048 further discloses “file system overhead is eliminated completely. Thus, the system has the benefit of ).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2014/0095439 by Ram in view of US PGPUB 2018/0121650 by Brown, and further in view of US Patent 9,225,691 by Balasubramanian et al. (“Balasubramanian”).

As to Claim 10, Ram and Brown teach the system of claim 1.

Ram and Brown do not explicitly disclose, but Balasubramanian discloses wherein the processing device is further to: analyze the data object to determine whether the data object has been encrypted (Balasubramanian: at least Col. 4 Lines 42-44; “security module 116 is configured to determine if the data file is encrypted”; Col. 6 Lines 58-59 further disclose “security module 116 is configured to determine whether the stored data segments are encrypted”); and
perform the deduplication operation based on the data object not having been encrypted (Balasubramanian: at least Col. 13 Lines 48-50 & 56-58; “security module 116 then sends a request to security manager 420 for a security key to decrypt the backup file” and “storage system 104 uses the received security key and seed to decrypt ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Balasubramanian’s feature of wherein the processing device is further to: analyze the data object to determine whether the data object has been encrypted (Balasubramanian: at least Col. 4 Lines 42-44, Col. 6 Lines 58-59); and
perform the deduplication operation based on the data object not having been encrypted (Balasubramanian: at least Col. 13 Lines 48-50 & 56-58, Col. 13 Lines 59-61) with the system disclosed by Ram and Brown.
The suggestion/motivation for doing so would have been to allow for deduplication of data encrypted using different encryption algorithms (Balasubramanian: at least Col. 2 Lines 60-66 & Col. 3 Lines 1-3; “In the case of encrypted backup data, however, hashes of the incoming and existing data segments do not match, even if they are the same data. This may be due to various reasons, e.g., each backup of the data may be employing a different encryption algorithm, key, seed, etc. Embodiments of the present invention overcome this limitation by decrypting the incoming data prior to deduplication. By decrypting the incoming data prior to deduplication, the same data segments will have the same hashes, even if they arrive at the backup storage system encrypted using improves the performance of deduplication”).

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
15 February 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168